DETAILED ACTION
Election/Restrictions
The Examiner has withdrawn the Restriction Requirement mailed on February 24, 2021 because Applicant has already filed a preliminary amendment on March 8, 2019 to amend the first set of claims which are also filed on March 8, 2019.

Reasons for Allowance
Claims 1, 4, 5, 6, and 7 are allowed over the prior art of record as amended in the claimed filed on March 8, 2019.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: wherein a timing of the heat signal and another timing of the electrical signal are defined by a control device linked to the optrode and the electrode such that the heat signal and the electrical signal are applied simultaneously for a first period of 1 second or less so that the heat signal blocks an onset response in the nerve generated by the electrical signal, and after the first period of 1 second or less, the heat signal is stopped and the electrical signal is applied alone over a second period of at least one minute after the onset response. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793